DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/419005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 9 requires “wherein corresponding two guide attachments of the plurality of guide attachments form a guide attachment pair, one guide attachment in each guide attachment pair configured to facilitate application of makeup to a left eye, and the other guide attachment in each guide attachment pair configured to facilitate application of makeup to a right eye”, which is not supported by the provisional application.  Rather, the provisional application recites a single guide attachment, capable of being used on either eye by way of rotating each guide by 180 degrees.
For purposes of applying prior art, the priority date for the subject matter of claim 9 is 11/08/2017, which is the earliest date support is provided for this feature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "comfortably" in claim 1 is a relative term which renders the claim indefinite.  The term "comfortably" is not defined by the claim, the specification does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US6640814) in view of North et al. (US6199560).
Regarding claim 1, Burke discloses a kit facilitating application of makeup, the kit comprising: a tool (10) including an elongated handle (16) and an eyecup (18) disposed at one end (a top end with respect to the orientation of Figures 1-2) of the elongated handle, wherein the eyecup includes a concave front surface configured to comfortably rest against a user's eyelid (best shown in Figure 2, wherein the front surface is the surface facing the user’s face and is shown to be concave); and a plurality of guide attachments (12), each of the guide attachments including a bottom flat side (32, best shown in Figures 7-8) configured to releasably engage the eyecup (the guide 
Regarding claim 3, the combination of Burke and North discloses the kit according to claim 1 as applied above.  Burke further discloses wherein the at least one ergonomic feature includes at least one depression or a ridge (refer to Figure 2 which shows a side view of the ergonomic feature, wherein a raised portion or a ridge is provided therein). 
Regarding claims 5 and 6, the combination of Burke and North discloses the kit according to claim 1, as applied above.  Burke’s guide attachments are affixed via repositionable adhesive (refer to Column 3, lines 22-23, 26-28) and are therefore fully capable of being placed either on the front surface of the eyecup, as shown in Figure 2, or alternatively, by reversing the guide attachment and placing the adhesive on a back side opposite the front side of the eyecup such that the guide attachment may be used on an opposite eye.  Thus, the combination of Burke and North provides the kit according to claim 1, wherein each of the guide attachments is reversible such that a front side of each of the guide attachments is configured to facilitate application of makeup to one eye, and wherein a rear side of each of the guide attachments is configured to facilitate application of makeup to an opposite eye.
Regarding claim 9, the combination of Burke and North disclose the kit according to claim 1, as applied above.  Per the modification addressed in claim 1, the shape of the contoured edge of Burke’s guide attachment was modified to have the shape of North’s contoured edge.  Burke further discloses two guide attachments that form a pair (refer 
Regarding claim 10, the combination of Burke and North disclose the kit according to claim 1, as applied above.  Per the modification addressed in claim 1, the contoured edge of North’s guide attachment was incorporated into the contoured edge of Burke’s kit, wherein the contoured edge of North’s guide attachment provides a round-shaped edge (refer to North Figure 5 in which the edges are rounded).  Thus, the combination of Burke and North disclose the kit according to claim 1, wherein the contoured edge of at least one of the plurality of guide attachments is a round-shaped edge, a winged-shaped edge an elongated arc- shaped edge, or an almond-shaped edge.
Regarding claim 12, the combination of Burke and North disclose the kit according to claim 1, as applied above.  The combination does not thus far disclose wherein each of the guide attachments is a guide attachment panel defining a recess configured to at least partially receive the eyecup therein to releasably engage the guide panel on the eyecup, rather the combination provides an adhesive connection wherein the guide attachments are adhered to a surface of the eyecup.  North discloses guide 
Regarding claim 13, the combination of Burke and North disclose the kit according to claim 1, as applied above.  Burke further discloses the kit according to claim 1, wherein the tool includes an offset disposed between and interconnecting the elongated handle with the eyecup such that the eyecup is offset relative to the elongated handle (best shown in Burke Figure 2).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burke and North as applied to claim 1 above, and further in view of Bliss (US4807650).
Regarding claims 7-8, the combination of Burke and North disclose the kit according to claim 1, as applied above.  The combination does not thus far disclose wherein each of the guide attachments includes indicia indicating different sides thereof or a configuration of the contoured edge thereof.  However, it is well-known to provide indicia on guide attachments as demonstrated by Bliss.  Bliss discloses a similar kit (10, Figures 1-8) having an elongated handle (16) and a guide attachment (12).  Bliss further discloses that the guide attachment may have indicia that identifies different edges/sides thereof (refer to Column 4, lines 59-62), thereby demonstrating that it is well-known to provide guide attachments with indicia to aid a user during makeup application.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Burke and North such that the guide attachments comprise indicia indicating different sides thereof or a configuration of the contoured edge thereof, since Bliss demonstrates that it is common and well-known to provide indicia on guide attachments, and since such a modification provides the advantage of a more user-friendly device by having visible indicators at the point of use.    
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burke and North as applied to claim 1 above, and further in view of Salicunaj (US2009/0183747).
Regarding claim 11, the combination of Burke and North disclose the kit according to claim 1, as applied above.  The combination does not thus far disclose wherein each of the guide attachments is a guide sleeve configured to receive the eyecup therein to releasably engage the guide sleeve about the eyecup.  Rather, the combination 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 11, and 12 under 35 USC 102 (a)(2) as being anticipated by Rhoades et al. (US2017/0049216); claims 3 and 13 as obvious over Rhoades et al. in view of Weltmann (USD532929); claims 1, 4-8, and 10 as obvious over Butcher (US2017/0086565) in view of Ballard (US1907476); claim 9 as obvious over Rhoades et al. in view of Burke (US6640814); and claim 9 as obvious over the combination of Butcher and Ballard in view of Burke have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In efforts to advance prosecution, it suggested that Applicant amend independent claim 1 to recite each of the disclosed guide attachments and their respective shapes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799